It is competent for the Supreme Court to order the judgment below to be modified so as to meet the justice of the case, the parties at the hearing being present by their counsel, and agreeing thereto.Habeas Corpus. In Richmond Superior Court. Decided by Judge Hook. April Term, 1864.The Court remanded him to the custody of the enrolling officer, and that was the ruling complained of.In the Supreme Court the case was not argued, counsel for the parties agreeing to let the judgment of the Court below be so modified, as that the plaintiff in error should be assigned to light duty, and, with that modification, that it stand affirmed.Hilliard, for the plaintiff in error.